"No contract or conveyance by a married woman as surety or guarantor for her husband, nor any undertaking by her for him or in his behalf, shall be binding on her. Laws 1876, c. 32. This chapter is entitled "An act to remove the disabilities of married women;" but, so far as it applies to this case, it is a disabling act, imposing a new protective incapacity. At common law, a married woman could charge her separate estate with the payment her husband's debts. Babbitt v. Morrison, 58 N.H. 419; Thompson v. Ela, 58 N.H. 490. By this statute no "conveyance by a married woman as surety or guarantor for her husband" is binding on her. The plaintiff's conveyance of her land as security for her husband's debt, was a conveyance by her as surety for him, within the meaning of the statute. Laws 1877, c. 22. She asks equitable relief upon payment of the debt, and the bill shows no legal or equitable ground on which she can be estopped to claim the protection of her new disability.
Demurrer overruled.
BINGHAM and CLARK, JJ., did not sit: the others concurred.